Fourth Court of Appeals
                                San Antonio, Texas
                                     November 4, 2015

                                    No. 04-15-00056-CV

                             Gary HODGE and Robert Hart III,
                                      Appellants

                                             v.

      Stephen KRAFT, Individually and as Member on Behalf of Grupo Habanero LLC,
                                       Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-18038
                         Honorable Peter A. Sakai, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of appeal are taxed against Appellants Gary Hodge and Robert Hart
III.

      It is so ORDERED on November 4, 2015.


                                                  _____________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.



                                                  Keith E. Hottle, Clerk